                             Case:15-03834-swd                     Doc #:129 Filed: 01/10/2021                          Page 1 of 3
                                                                United States Bankruptcy Court
                                                                 Western District of Michigan
In re:                                                                                                                   Case No. 15-03834-swd
Rebecca Lynn LeFebre                                                                                                     Chapter 13
       Debtor(s)
                                                      CERTIFICATE OF NOTICE
District/off: 0646-1                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Jan 08, 2021                                                 Form ID: closbk                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 10, 2021:
Recip ID                  Recipient Name and Address
db                      + Rebecca Lynn LeFebre, 8120 Alto Way, Alto, MI 49302-9527

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 10, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 8, 2021 at the address(es) listed
below:
Name                                Email Address
Brett N. Rodgers
                                    ecf@rodgersch13.com ecfbnrbackup@trustee13.com

Brian P. Yoho
                                    on behalf of Creditor CitiMortgage Inc. byoho@sspclegal.com, mhogan@sspclegal.com

Brian P. Yoho
                                    on behalf of Creditor CITIMORTGAGE INC byoho@sspclegal.com, mhogan@sspclegal.com

Jeffrey D. Mapes
                                    on behalf of Debtor Rebecca Lynn LeFebre jeff@mapesdebt.com
                                    9799057420@filings.docketbird.com;kkolbe@mapesdebt.com;ggeorge@mapesdebt.com;lawofficeofjeffreydmapes@gmail.com

Kristy Steffani
                                    on behalf of Creditor CITIMORTGAGE INC ksteffani@sspclegal.com

Kristy Steffani
                      Case:15-03834-swd                Doc #:129 Filed: 01/10/2021                           Page 2 of 3
District/off: 0646-1                                        User: admin                                                       Page 2 of 2
Date Rcvd: Jan 08, 2021                                     Form ID: closbk                                                  Total Noticed: 1
                          on behalf of Creditor CitiMortgage Inc., c/o Cenlar, FSB ksteffani@sspclegal.com

Michael P. Hogan
                          on behalf of Creditor CITIMORTGAGE INC mhogan@sspclegal.com, stremonti1@sspclegal.com

Michael Robert Bell
                          on behalf of Creditor State of Michigan-Department of Treasury BellM1@Michigan.gov collinsm16@michigan.gov


TOTAL: 8
                 Case:15-03834-swd              Doc #:129 Filed: 01/10/2021   Page 3 of 3
Form CLOSBK (10/09)
                                          United States Bankruptcy Court
                                           Western District of Michigan
                                               One Division Ave., N.
                                                     Room 200
                                              Grand Rapids, MI 49503


IN RE: Debtor (name used by the debtor in the last 8 years,
including married, maiden, trade, and address):
                                                                Case Number 15−03834−swd
        Rebecca Lynn LeFebre
        8120 Alto Way                                           Chapter 13
        Alto, MI 49302
        SSN: xxx−xx−9216                                        Honorable Scott W. Dales
                                                      Debtor



                                                  FINAL DECREE



The estate of the above named debtor(s) has been fully administered.

IT IS ORDERED THAT:

Brett N. Rodgers is discharged as trustee of the estate of the above named debtor(s) and the bond is
cancelled.

The chapter 13 case of the above named debtor(s) is closed.




Dated: January 8, 2021
